997 So.2d 1278 (2009)
The STATE of Florida, Appellant,
v.
Tyrone DAVIS, Appellee.
No. 3D07-1396.
District Court of Appeal of Florida, Third District.
January 7, 2009.
Bill McCollum, Attorney General, and Timothy R.M. Thomas, Assistant Attorney General, for appellant.
Carlos J. Martinez, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellee.
Before GERSTEN, C.J., and SUAREZ and ROTHENBERG, JJ.

On Motion for Rehearing
PER CURIAM.
We grant the appellant's motion for rehearing, withdraw our former opinion dated November 19, 2008, and substitute the following opinion in its stead.
The State appeals the sentence imposed in the instant case entered pursuant to a plea offered by the trial court to the defendant over the State's objection. Because the record reflects that: (1) the sentence imposed was a downward departure from the sentencing guidelines; (2) the trial court failed to provide any grounds for imposing a downward departure; and (3) the State timely objected to the imposition of a departure from the sentencing guidelines, we reverse and remand with directions to the trial court to vacate the judgment and sentence and permit the defendant to withdraw his plea. See State v. Berry, 976 So.2d 645 (Fla. 3d DCA 2008) (holding that the absence of valid reasons for departure, requires reversal and remand for resentencing or withdrawal of the defendant's plea). This ruling does not preclude the imposition of a sentence that departs from the sentencing guidelines, *1279 and is supported by valid grounds for the departure.
Reversed and remanded.